 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            EASTERN DISTRICT OF CALIFORNIA
10
                                               Case No. 2:14-cv-02234-MCE-DMC
11   SHARIDAN STILES, an individual; STILES
     4 U, INC., a California corporation,      ORDER GRANTING DEFENDANT
12                                             WALMART, INC.’S REQUEST TO
                    Plaintiffs,                APPEAR TELEPHONICALLY AT
13   v.                                        HEARING ON MOTION TO COMPEL BY
                                               COURT CALL
14   WALMART INC.; AMERICAN
     INTERNATIONAL INDUSTRIES,                 Date: January 29, 2020
15                                             Time: 10:00 a.m.
                    Defendants.                Crtrm.: 304
16                                             Hon. Dennis M. Cota
17

18

19

20
21

22

23

24

25

26
27

28

                                         [PROPOSED] ORDER TO REQUEST FOR TELEPHONIC APPEARANCE
                                                                     Case No. 2:14-cv-02234-MCE-DMC
 1          Defendant Walmart Inc.’s Request to Appear Telephonically, having been considered and

 2   for good cause shown, is hereby GRANTED.

 3          Walmart Inc.’s counsel is hereby permitted to attend the hearing on Plaintiffs Sharidan

 4   Stiles’ and Stiles 4 U, Inc.’s Motion to Compel scheduled for January 29, 2020 at 10:00 a.m.

 5   telephonically.

 6

 7   IT IS SO ORDERED.

 8

 9   Dated: January 27, 2020
                                                       ____________________________________
10                                                     DENNIS M. COTA
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                 [PROPOSED] ORDER TO REQUEST FOR TELEPHONIC APPEARANCE
                                                                             Case No. 2:14-cv-02234-MCE-DMC
